941 F.2d 1209
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Leroy HALL, Plaintiff-Appellantv.John JABE, Defendant-Appellee.
No. 90-2309.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Judge.
PER CURIAM:


1
Donald Leroy Hall appeals from the district court's November 9, 1990, order denying his petition for a writ of habeas corpus.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the order of the Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, for the reasons set forth in his November 9, 1990, Memorandum Opinion and Order.